Title: From John Adams to Aaron Hobart, 25 December 1823
From: Adams, John
To: Hobart, Aaron



my dear Sir
Quincy December 25th. 1823

I am under great obligation to you for the Presidents message, & for the Documents of the War Office, & Navy Office, and I am proud to see how abley and faithfully the Government is conducted, & these communications are the more acceptable, as comeing from a Grand Son of my beloved Brother
I wish you a pleasant and satisfactory session, / and am your obliged / Uncle

John Adams